Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6, 8, 13, 15, 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Canales Espinosa de los Monteros et al. US Patent Application Publication 2011/0092933 (referred to as ‘933)  in view of Zhao et al. US Patent Application Publication 20050282456


As to claim 1, ‘933 teaches a disposable absorbent article 10 comprising: a non-woven inner layer 20 comprising natural fibers (paragraph 0047); 
a non-woven outer layer 22 comprising natural fibers (paragraphs 0047, 0050) and 
a core 24 comprising natural fibers or fibrous material positioned between the inner layer and the outer layer (paragraph 0051). 

‘933 does not teach a treatment comprising at least one compound selected from the group consisting of waxes, urethanes, silicones, fluorocarbons, non-fluorochemical repellents applied to at least one surface thereof. ‘933 teaches the backsheet 22 treated with a pro-degrading agent such as a fatty acids (paragraph 0049).  Zhao teaches fatty acids are functionally equivalent to the claimed waxes, silicones, and fluorocarbons taught for treating biodegradable fabrics (Zhao paragraph 0044).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to substitute the claimed material for the fatty acid taught in '933 since the materials are functional equivalents.  As to claim 2, the absorbent article is selected from the group consisting of: diapers, nappies, absorbent underpants, training pants, adult incontinence products, pet incontinence products, feminine hygiene products, wound dressings, and breast pads (‘933 paragraph 0044). As to claim 3, the core comprises polyacrylate superabsorbent particles (SAP) (‘933 paragraph 0051). As to claim 4, ‘993 teaches the article further comprising an acquisition/distribution layer that may comprise polylactic acid such as taught for the nonwoven (‘933 paragraphs 0045 and 0054).

As to claim 5,  the core comprises a corrugated structure defined by a plurality of peaks and valleys (Zhao Figure 1). 
As to claim 6, the core comprises a non-woven wrap surrounding loose fibers (‘933 paragraph 0054). As to claim 8, ‘933/Zhao teaches the treatment is applied to the film layer of the backsheet 22 – where ‘933 teaches a fatty acid applied to the film of the backsheet (paragraph 0049). Zhao teaches fatty acids are functionally equivalent to the claimed waxes, silicones, and fluorocarbons taught for treating biodegradable fabrics (Zhao paragraph 0044).  ‘933 further teaches the film layer is the top surface or inner layer of the outer layer laminate, the nonwoven is the bottom/outer surface of the backsheet as it is the layer that contributes to the desired softness of the backsheet fabric (‘933 paragraph 0050). As to claim 13, ‘933 teaches a biodegradable diaper 10 comprising: a non-woven inner layer 20 comprising cotton (paragraph 0047); an outer layer 22 comprising cotton (paragraphs 0047, 0050) and an absorbent core 24 comprising cotton and polyacrylate superabsorbent particles positioned between the inner layer and the outer layer (paragraph 0051).  ‘933 teaches the backsheet 22 treated with a pro-degrading agent such as a fatty acids (paragraph 0049).  Zhao teaches fatty acids are functionally equivalent to the claimed waxes, silicones, and fluorocarbons taught for treating biodegradable fabrics (Zhao paragraph 0044).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to substitute the claimed material for the fatty acid taught in '933 since the materials are functional equivalents.  As to claim 15, ‘993 teaches the article further comprising an acquisition/distribution layer between the core and inner layer that may comprise polylactic acid such as taught for the nonwoven (‘933 paragraphs 0045 and 0054).
As to claim 17, ‘933/Zhao teaches the treatment is applied to the film layer of the backsheet 22 (paragraph 0049) but does not specifically teach the amount of treatment added.  However, because '933/Zhao teaches the general condition of providing a treatment, one having ordinary skill in the art would be able to determine through routine experimentation that amount of treatment necessary to provide effective liquid impermeability and still permit water dispersion.  As to claim 18, ‘933 teaches the treatment is applied to the film layer of the backsheet 22 (paragraph 0049).  Zhao teaches fatty acids are functionally equivalent to the claimed waxes, silicones, and fluorocarbons taught for treating biodegradable fabrics (Zhao paragraph 0044). ‘933 further teaches the film layer is the top surface or inner layer of the outer layer laminate, the nonwoven is the bottom/outer surface of the backsheet as it is the layer that contributes to the desired softness of the backsheet fabric (paragraph 0050). . As to claim 19, ‘933 teaches a pair of lateral flaps 32 extending from a rear portion of the outer layer (Figure 1).  ‘933 teaches the flaps and fasteners 28 may include materials such as taught for the topsheet or backsheet which includes polylactic acid (paragraphs 0045, 0053, 0056)
As to claim 20, the diaper passes at least one of ASTM Test Method D5511-12, ASTM Test Method 5338-15, and ISO CD Test Method 14855-1:2012 (Zhao paragraph 0013).

5.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Application Publication 2011/0092933 in view of Zhao et al. US Patent Application Publication 20050282456 and further in view of Gulati US 2016/0108577.  ‘933/Zhao teaches the present invention substantially as claimed.  ‘933/Zhao teaches the backsheet treated with fatty acids (‘933, paragraph 0049) or waxes (Zhao paragraph 0042, 0044).  ‘933/Zhao does not specifically teach a dendrimer wax.  Gulati teaches natural fabrics made water-repellent by treating with a dendrimer wax (paragraphs 0020, 0022, 0041).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the treatment material of the outer layer with a dendrimer wax to maintain water repellency for natural textiles as taught by Gulati (paragraph 0003).  

6.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Application Publication 2011/0092933 in view of Zhao et al. US Patent Application Publication 20050282456 and further in view Toms et al. USPN 5417679.  ‘933/Zhao teaches the present invention substantially as claimed.  ‘933/Zhao does not teach the topsheet has a plurality of pores.  Toms teaches a biodegradable absorbent article having a topsheet that is apertured to permit liquid to readily penetrate through its thickness (col. 9, line 67 through col. 10, line 9).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the topsheet of '933/Zhao with an apertured topsheet for the benefits Toms teaches. 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Application Publication 2011/0092933 in view of Zhao et al. US Patent Application Publication 20050282456 and further in view of Pomplun et al. USPN 6713414.  ‘933/Zhao teaches the present invention substantially as claimed.  ‘933/Zhao teaches an odor control material ('933 paragraph 0058; and Zhao paragraph 0042).  ‘933/Zhao does not teach at least one layer includes a deodorizing composition comprising between about 0.1% and about 10% of a zinc, copper, silver or aluminum salt.  Pomplun teaches an absorbent article comprising enzyme inhibitors and sequestrants comprising zinc, copper, silver, and aluminum in the claimed ranges (col. 25, line 43 through col. 15). 
8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Application Publication 2011/0092933 in view of Zhao et al. US Patent Application Publication 20050282456 in view of Pomplun et al. USPN 6713414 and further in view of Nicoll US 2009/0250371.  ‘933/Zhao teaches the present invention substantially as claimed.  ‘933/Zhao/Pomplun teaches an odor control material ('933 paragraph 0058; and Zhao paragraph 0042).  ‘933/Zhao/Pomplun does not teach about 0.1% and about 10% zinc rincinoleate.  Nicoll teaches a malodor reducing composition comprising zinc rincinoleate (Abstract) as synergistically effective composition used to prevent and/or suppress malodors (paragraphs 0014,0020, 0022).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to substitute the odor reducing compound of ‘933/Zhao/Pomplun with a zinc rincinoleate since it is used in the same environment to solve the same problem. Nicoll generally teaches the zinc rincinoleate composition is used in a range of 0.5-10% or 1-5% (paragraphs 0038, 0059).  Based on the teaching of Nicoll, one having ordinary skill in the art would be able to determine the amount of zinc rincinoleate needed for a particular application. 

As to claim 12, Nicoll teaches the deodorizing composition comprising zinc rincinoleate further comprises at least one compound selected from the group consisting of ethoxylated alcohols, ethoxylated glycols, ethoxylated oils, polymers or co-polymers of acrylic acid and combinations thereof; and at least one drying agent selected from the group consisting of primary, secondary, and tertiary alcohols and combinations thereof (Nicoll paragraph 0071, 0084). 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. USPN 10,709,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth specific materials for the inner and outer layers.  The claims are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781